UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Investment Funds Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: April 30, 2008 Date of reporting period: January 31, 2008 Item 1. Schedule of Investments: Putnam Capital Opportunities Fund The fund's portfolio 1/31/08 (Unaudited) COMMON STOCKS (95.4%)(a) Shares Value Advertising and Marketing Services (0.1%) Greenfield Online, Inc. (NON) 53,400 $686,724 Nu Skin Enterprises, Inc. Class A 15,047 247,222 ValueClick, Inc. (NON) 8,600 187,738 Aerospace and Defense (0.1%) Alliant Techsystems, Inc. (NON) 3,900 412,815 DRS Technologies, Inc. 3,241 173,944 Teledyne Technologies, Inc. (NON) 5,300 273,639 Airlines (0.6%) Continental Airlines, Inc. Class B (NON) (S) 77,809 2,117,183 ExpressJet Holdings, Inc. (NON) (S) 122,719 336,250 Midwest Express Holdings, Inc. (NON) (S) 148,900 2,526,833 Automotive (1.1%) Lear Corp. (NON) (S) 142,106 4,172,232 Tenneco Automotive, Inc. (NON) 207,395 5,489,746 Banking (2.3%) Bank of Hawaii Corp. 2,751 138,568 City Bank 35,387 774,975 City Holding Co. 26,003 999,035 Community Bancorp (NON) 16,400 273,880 Corus Bankshares, Inc. (SEG) 86,800 1,104,096 Cullen/Frost Bankers, Inc. 4,166 226,797 First Citizens BancShares, Inc. Class A 925 126,115 First Financial Bankshares, Inc. (S) 34,032 1,268,032 FirstFed Financial Corp. (NON) 30,778 1,291,137 Frontier Financial Corp. 2,179 44,364 Great Southern Bancorp, Inc. 4,472 90,021 Imperial Capital Bancorp, Inc. 1,590 32,213 Independent Bank Corp. 105,100 3,052,104 International Bancshares Corp. 10,827 224,552 NBT Bancorp, Inc. 17,900 404,182 PFF Bancorp, Inc. 1,361 17,026 Republic Bancorp, Inc. Class A 9,350 171,573 S&T Bancorp, Inc. 54,000 1,679,940 SVB Financial Group (NON) 83,161 4,024,992 Wilmington Trust Corp. 97,024 3,383,227 Basic Materials (%) Foamex International, Inc. (NON) 55,548 Biotechnology (2.2%) Albany Molecular Research, Inc. (NON) 126,141 1,357,277 Applera Corp.- Applied Biosystems Group 89,762 2,830,196 Cubist Pharmaceuticals, Inc. (NON) 89,100 1,513,809 Immunomedics, Inc. (NON) (S) 206,300 470,364 Invitrogen Corp. (NON) (S) 114,500 9,809,215 Quidel Corp. (NON) 181,810 2,867,144 Broadcasting (0.2%) Sinclair Broadcast Group, Inc. Class A 151,700 Building Materials (0.7%) Apogee Enterprises, Inc. 105,700 1,844,465 Lennox International, Inc. 118,300 4,396,028 Chemicals (3.8%) Arch Chemicals, Inc. (S) 126,451 4,257,605 Cambrex Corp. 115,648 1,098,656 Celanese Corp. Ser. A 7,900 293,722 Eastman Chemical Co. (S) 69,600 4,598,472 FMC Corp. 102,186 5,432,208 Georgia Gulf Corp. (S) 29,689 231,574 Hercules, Inc. 13,380 234,551 Huntsman Corp. 7,480 181,315 Innospec, Inc. (United Kingdom) 7,546 119,000 Lubrizol Corp. (The) 77,300 4,066,753 NewMarket Corp. 75,839 4,086,205 Olin Corp. 14,603 299,215 OM Group, Inc. (NON) (S) 34,800 1,996,824 PolyOne Corp. (NON) 66,900 412,104 Rockwood Holdings, Inc. (NON) 132,600 3,893,136 Spartech Corp. 17,120 252,178 Valspar Corp. 10,840 217,125 Westlake Chemical Corp. 7,280 146,328 Zep, Inc. 3,100 51,212 Coal (%) Foundation Coal Holdings, Inc. 5,200 Commercial and Consumer Services (2.7%) ABM Industries, Inc. 6,800 140,896 Alliance Data Systems Corp. (NON) 2,350 118,840 Bowne & Co., Inc. 223,619 2,750,514 Brink's Co. (The) 5,414 328,251 Chemed Corp. (S) 110,327 5,652,052 CPI Corp. (S) 20,266 411,400 Deluxe Corp. 65,200 1,585,664 DynCorp International, Inc. Class A (NON) 36,856 758,128 ICT Group, Inc. (NON) 29,800 262,836 Jackson Hewitt Tax Service, Inc. 16,700 369,571 Landauer, Inc. 21,200 1,009,120 Spherion Corp. (NON) (S) 131,143 876,035 Tech Data Corp. (NON) (S) 201,500 6,927,570 URS Corp. (NON) 8,440 370,516 Viad Corp. 5,080 135,890 Communications Equipment (0.2%) Comtech Telecommunications Corp. (NON) 8,400 376,320 F5 Networks, Inc. (NON) 5,828 137,133 Foundry Networks, Inc. (NON) 9,400 129,720 Plantronics, Inc. 72,800 1,390,480 Computers (6.2%) Actuate Corp. (NON) 231,100 1,317,270 ANSYS, Inc. (NON) (S) 166,795 5,822,813 Blackbaud, Inc. 12,837 355,200 Brocade Communications Systems, Inc. (NON) 1,960,128 13,505,282 Checkpoint Systems, Inc. (NON) 13,700 325,512 Emulex Corp. (NON) 831,898 12,977,609 Insight Enterprises, Inc. (NON) (S) 94,100 1,625,107 Jack Henry & Associates, Inc. (S) 142,400 3,500,192 Lexmark International, Inc. Class A (NON) (S) 3,800 137,598 Logitech International SA (Switzerland) (NON) 6,218 189,423 Magma Design Automation, Inc. (NON) 125,557 1,431,350 Micros Systems, Inc. (NON) 82,391 5,073,638 MTS Systems Corp. 6,400 215,104 Omniture, Inc. (NON) (S) 8,526 210,763 Polycom, Inc. (NON) (S) 8,625 217,781 Progress Software Corp. (NON) 86,657 2,558,115 Sigma Designs, Inc. (NON) (S) 15,300 691,866 SPSS, Inc. (NON) (S) 46,844 1,548,194 Trident Microsystems, Inc. (NON) (S) 156,800 788,704 Conglomerates (0.5%) AMETEK, Inc. (S) 92,420 4,070,177 SPX Corp. 1,330 133,798 Construction (0.8%) Chicago Bridge & Iron Co., NV (Netherlands) 110,468 4,914,721 Eagle Materials, Inc. (S) 3,820 144,014 Perini Corp. (NON) (S) 42,100 1,471,395 Consumer (0.9%) CSS Industries, Inc. 54,758 1,597,838 Helen of Troy, Ltd. (Bermuda) (NON) 156,200 2,655,400 Hooker Furniture Corp. (S) 138,844 3,046,237 Tupperware Brands Corp. 5,140 190,180 Consumer Finance (0.5%) AmeriCredit Corp. (NON) 79,300 1,055,483 Asta Funding, Inc. 53,995 1,126,876 World Acceptance Corp. (NON) 57,289 1,715,233 Consumer Goods (0.5%) American Greetings Corp. Class A 6,530 133,996 Blyth Industries, Inc. 186,587 4,065,731 Jarden Corp. (NON) 1,308 32,752 Scotts Miracle-Gro Co. (The) Class A 7,075 276,208 Consumer Services (0.9%) TrueBlue, Inc. (NON) (S) 557,778 Electric Utilities (0.8%) Alliant Energy Corp. 2,967 109,482 Black Hills Corp. (S) 12,680 491,223 CenterPoint Energy, Inc. 3,110 49,791 OGE Energy Corp. 6,720 219,946 Puget Energy, Inc. 12,000 313,800 UniSource Energy Corp. (S) 181,796 5,341,166 Westar Energy, Inc. 23,390 569,780 Electrical Equipment (0.8%) GrafTech International, Ltd. (NON) 38,395 577,845 Hubbell, Inc. Class B 71,500 3,409,120 LoJack Corp. (NON) 86,400 1,066,176 Rofin-Sinar Technologies, Inc. (NON) 44,874 1,907,594 Electronics (2.3%) Ansoft Corp. (NON) 56,098 1,191,522 ASE Test, Ltd. (Taiwan) (NON) 205,700 2,945,624 Cubic Corp. 42,600 1,144,236 General Cable Corp. (NON) (S) 11,464 665,027 Greatbatch, Inc. (NON) 41,000 925,780 Methode Electronics, Inc. Class A 107,269 1,300,100 Nam Tai Electronics, Inc. (Hong Kong) 144,900 1,220,058 QLogic Corp. (NON) 16,569 236,937 Semtech Corp. (NON) 120,300 1,536,231 Synopsys, Inc. (NON) (S) 190,263 4,189,591 Technitrol, Inc. 68,300 1,547,678 TriQuint Semiconductor, Inc. (NON) (S) 325,487 1,542,808 Varian, Inc. (NON) 5,310 288,068 Zoran Corp. (NON) 91,800 1,083,240 Energy (3.2%) Cal Dive International, Inc. (NON) 15,900 150,732 Grey Wolf, Inc. (NON) (S) 742,200 4,423,512 Hercules Offshore, Inc. (NON) (S) 8,656 199,521 Markwest Hydrocarbon, Inc. 5,600 350,392 NATCO Group, Inc. (NON) 46,143 2,112,427 Parker Drilling Co. (NON) (S) 1,026,805 7,136,295 Tidewater, Inc. (S) 120,316 6,371,935 Trico Marine Services, Inc. (NON) (S) 204,700 6,568,823 Financial (0.2%) Advanta Corp. Class B 14,355 143,406 Asset Acceptance Capital Corp. 3,493 33,707 Radian Group, Inc. 186,939 1,708,622 Food (%) Arden Group, Inc. 553 77,138 Overhill Farms, Inc. (NON) 23,200 60,552 Forest Products and Packaging (1.2%) Buckeye Technologies, Inc. (NON) 72,107 948,207 Packaging Corp. of America 158,850 3,850,524 Rock-Tenn Co. Class A 186,400 5,329,176 Sonoco Products Co. 4,380 135,167 Health Care Services (2.8%) Alnylam Pharmaceuticals, Inc. (NON) (S) 54,800 1,646,192 Amedisys, Inc. (NON) (S) 42,700 1,820,301 AMN Healthcare Services, Inc. (NON) 6,455 100,827 Healthspring, Inc. (NON) 97,000 2,006,930 Lincare Holdings, Inc. (NON) (S) 311,710 10,414,231 Medcath Corp. (NON) 60,100 1,495,288 Molina Healthcare, Inc. (NON) (S) 43,560 1,485,832 Pediatrix Medical Group, Inc. (NON) 6,290 428,286 Warner Chilcott, Ltd. Class A (Bermuda) (NON) 249,600 4,230,720 Homebuilding (%) Winnebago Industries, Inc. (S) 4,100 Household Furniture and Appliances (0.8%) American Woodmark Corp. (S) 89,300 1,873,514 Conn's, Inc. (NON) (S) 4,985 96,211 Select Comfort Corp. (NON) (S) 528,928 4,157,374 Tempur-Pedic International, Inc. (S) 12,942 256,510 Insurance (9.0%) American Financial Group, Inc. 39,910 1,106,704 American Physicians Capital, Inc. 74,919 3,095,653 Amerisafe, Inc. (NON) 68,300 939,125 Aspen Insurance Holdings, Ltd. (Bermuda) 157,505 4,444,791 CNA Surety Corp. (NON) 116,517 2,077,498 Delphi Financial Group Class A 93,550 2,935,599 EMC Insurance Group, Inc. 33,799 799,008 Employers Holdings, Inc. 1,180 20,603 Endurance Specialty Holdings, Ltd. (Bermuda) 57,369 2,324,592 FBL Financial Group, Inc. Class A 5,400 177,930 Fidelity National Title Group, Inc. Class A 10,400 204,776 First Mercury Financial Corp. (NON) 28,775 549,890 FPIC Insurance Group, Inc. (NON) 6,600 277,926 Hanover Insurance Group, Inc. (The) 29,295 1,334,387 Harleysville Group, Inc. 59,622 2,125,524 HCC Insurance Holdings, Inc. 422,326 11,766,002 Hilb, Rogal & Hamilton Co. 7,899 285,786 Horace Mann Educators Corp. 25,109 461,252 IPC Holdings, Ltd. (Bermuda) 58,950 1,516,784 Mercury General Corp. 897 43,137 Midland Co. (The) 15,843 1,014,269 National Interstate Corp. 24,239 688,145 Odyssey Re Holdings Corp. 45,400 1,724,292 Phoenix Companies, Inc. (The) 17,400 188,442 Platinum Underwriters Holdings, Ltd. (Bermuda) 1,440 48,600 RenaissanceRe Holdings, Ltd. (Bermuda) 103,586 5,903,366 Safety Insurance Group, Inc. 85,744 3,345,731 SeaBright Insurance Holdings, Inc. (NON) 84,000 1,233,960 Selective Insurance Group 153,872 3,679,080 Stancorp Financial Group 85,174 4,191,413 State Auto Financial Corp. 2,625 73,316 W.R. Berkley Corp. 376,874 11,404,201 Zenith National Insurance Corp. 164,303 6,542,545 Investment Banking/Brokerage (0.5%) Affiliated Managers Group (NON) 25,335 2,490,684 Eaton Vance Corp. 4,162 155,118 FBR Capital Markets Corp. (NON) 12,940 106,237 Federated Investors, Inc. 12,454 530,167 Investment Technology Group, Inc. (NON) 9,067 425,877 Jefferies Group, Inc. 14,410 291,370 Pzena Investment Management, Inc. Class A 480 6,600 Raymond James Financial, Inc. 6,173 173,400 Waddell & Reed Financial, Inc. Class A 6,665 221,145 Leisure (%) Polaris Industries, Inc. 633 27,498 Thor Industries, Inc. 5,500 194,260 Machinery (2.4%) AGCO Corp. (NON) 35,500 2,137,810 Applied Industrial Technologies, Inc. 59,043 1,782,508 Cascade Corp. (S) 68,707 3,546,655 Columbus McKinnon Corp. (NON) 3,000 76,710 Gardner Denver, Inc. (NON) 53,500 1,735,540 Manitowoc Co., Inc. (The) 215,300 8,207,236 NACCO Industries, Inc. Class A 11,300 1,130,678 Regal-Beloit Corp. (S) 38,400 1,456,128 Terex Corp. (NON) 3,026 177,808 Wabtec Corp. 7,700 264,803 Manufacturing (1.6%) Actuant Corp. Class A 6,154 168,189 Acuity Brands, Inc. 8,200 373,182 EnPro Industries, Inc. (NON) 67,800 2,034,000 Knoll, Inc. 7,200 96,192 Teleflex, Inc. 125,610 7,426,063 Thomas & Betts Corp. (NON) 78,240 3,540,360 Medical Technology (0.9%) ArthroCare Corp. (NON) (S) 4,200 168,126 Edwards Lifesciences Corp. (NON) 76,644 3,546,318 Immucor, Inc. (NON) 7,801 224,981 LCA-Vision, Inc. (S) 10,270 169,558 Mentor Corp. (S) 94,888 3,285,023 PerkinElmer, Inc. 3,860 96,075 Steris Corp. 1,424 35,287 Metals (0.6%) AK Steel Holding Corp. 42,874 2,048,520 Cleveland-Cliffs, Inc. (SEG) 4,200 427,728 North American Galvanizing & Coatings, Inc. (NON) (S) 462,191 2,338,686 Olympic Steel, Inc. 5,850 197,672 Reliance Steel & Aluminum Co. 3,450 169,775 Natural Gas Utilities (0.7%) Atmos Energy Corp. 19,877 570,867 Energen Corp. 6,416 403,566 MDU Resources Group, Inc. 6,807 176,437 WGL Holdings, Inc. 112,700 3,633,448 Office Equipment & Supplies (0.7%) Ennis Inc. 175,000 2,770,250 Herman Miller, Inc. 5,930 188,455 Steelcase, Inc. (S) 116,157 1,780,687 Oil & Gas (1.1%) Alon USA Energy, Inc. 7,680 139,776 Bois d'Arc Energy, Inc. (NON) 80,100 1,533,915 Calumet Specialty Products Partners, LP 20,900 747,175 Cimarex Energy Co. (S) 6,420 262,000 Comstock Resources, Inc. (NON) 7,335 232,520 Encore Acquisition Co. (NON) 5,000 163,000 Headwaters, Inc. (NON) (S) 15,930 179,531 Plains Exploration & Production Co. (NON) 6,386 310,615 St. Mary Land & Exploration Co. 6,700 236,041 Stone Energy Corp. (NON) 44,700 1,832,700 Swift Energy Co. (NON) 4,655 200,863 Tesoro Corp. (S) 72,526 2,832,140 Unit Corp. (NON) 6,084 304,930 Pharmaceuticals (5.1%) Alpharma, Inc. Class A (NON) (S) 266,505 5,468,683 Biovail Corp. (Canada) 152,158 2,084,565 Bradley Pharmaceuticals, Inc. (NON) 209,860 4,174,115 Endo Pharmaceuticals Holdings, Inc. (NON) 91,736 2,397,979 King Pharmaceuticals, Inc. (NON) 812,366 8,521,719 Mylan Laboratories, Inc. 12,191 181,768 Sciele Pharma, Inc. (NON) (S) 149,840 3,584,173 Watson Pharmaceuticals, Inc. (NON) 645,820 16,862,360 Publishing (%) Lee Enterprises, Inc. (S) 12,100 Railroads (0.1%) GATX Corp. 16,575 Real Estate (7.8%) Annaly Mortgage Management, Inc. (R) 2,800 55,216 Anthracite Capital, Inc. (R) 428,265 3,216,270 Apartment Investment & Management Co. Class A (R) 1,600 63,424 Ashford Hospitality Trust, Inc. (R) 284,300 1,776,875 CB Richard Ellis Group, Inc. Class A (NON) 8,321 161,511 CBL & Associates Properties (R) 261,296 6,945,248 Colonial Properties Trust (R) 4,885 120,366 DiamondRock Hospitality Co. (R) 290,587 3,821,219 Douglas Emmett, Inc. (R) 3,632 82,991 Entertainment Properties Trust (R) 17,829 882,536 Essex Property Trust, Inc. (R) 1,010 104,646 FelCor Lodging Trust, Inc. (R) 94,987 1,283,274 First Industrial Realty Trust (R) 21,816 759,851 Gramercy Capital Corp. (R) 153,446 3,552,275 Hospitality Properties Trust (R) 263,441 8,943,822 Jones Lang LaSalle, Inc. 3,140 244,292 Kite Realty Group Trust (R) 17,155 225,760 LaSalle Hotel Properties (R) 9,857 270,180 Lexington Corporate Properties Trust (R) 16,197 242,145 LTC Properties, Inc. (R) 88,136 2,295,943 Macerich Co. (The) (R) 545 37,262 Medical Properties Trust, Inc. (R) 56,550 714,792 MFA Mortgage Investments, Inc. (R) 58,800 599,760 Mid-America Apartment Communities, Inc. (R) 4,380 200,648 National Health Investors, Inc. (R) 151,280 4,471,837 National Retail Properties, Inc. (R) 242,244 5,503,784 Nationwide Health Properties, Inc. (R) 91,502 2,887,803 NVR, Inc. (NON) (S) 16,387 10,348,391 Omega Healthcare Investors, Inc. (R) 272,995 4,504,418 Pennsylvania Real Estate Investment Trust (R) 5,735 152,838 Ramco-Gershenson Properties (R) 3,458 77,113 Resource Capital Corp. (R) 410 3,977 Saul Centers, Inc. (R) 5,698 291,909 SL Green Realty Corp. (R) 2,482 230,354 Tanger Factory Outlet Centers (R) 8,703 326,972 Taubman Centers, Inc. (R) 5,157 258,624 Ventas, Inc. (R) 5,879 259,852 Regional Bells (0.1%) Cincinnati Bell, Inc. (NON) (S) 204,500 Restaurants (0.2%) Brinker International, Inc. 7,700 143,297 Denny's Corp. (NON) (S) 111,042 376,432 Domino's Pizza, Inc. (S) 96,852 1,318,156 Retail (11.3%) Aeropostale, Inc. (NON) (S) (SEG) 629,334 17,728,339 American Eagle Outfitters, Inc. 11,309 260,446 AnnTaylor Stores Corp. (NON) 392,500 9,871,375 Big 5 Sporting Goods Corp. 12,000 142,920 Books-A-Million, Inc. 186,186 1,986,605 Brown Shoe Co., Inc. 82,692 1,422,302 Buckle, Inc. (The) 64,958 2,701,603 Cash America International, Inc. 19,062 619,706 Cato Corp. (The) Class A (S) 330,401 5,408,664 CSK Auto Corp. (NON) (S) 145,736 870,044 Dollar Tree Stores, Inc. (NON) (S) 431,487 12,085,951 EZCORP, Inc. Class A (NON) 209,886 2,770,495 Jos. A. Bank Clothiers, Inc. (NON) (S) 56,000 1,525,440 Nash Finch Co. (S) 50,420 1,798,986 NBTY, Inc. (NON) 150,966 3,656,397 PC Mall, Inc. (NON) (S) 93,600 879,840 Perry Ellis International, Inc. (NON) 45,373 796,296 Systemax, Inc. (S) 184,526 2,550,149 Toro Co. (The) 194,112 9,577,486 USANA Health Sciences, Inc. (NON) (S) 133,474 5,786,098 Wolverine World Wide, Inc. (S) 524,779 13,282,156 Schools (0.9%) Career Education Corp. (NON) (S) 341,993 7,434,928 ITT Educational Services, Inc. (NON) 1,030 94,091 Semiconductor (0.4%) Advanced Energy Industries, Inc. (NON) (S) 79,975 864,530 Brooks Automation, Inc. (NON) 11,400 140,106 Micrel, Inc. 9,350 57,035 Novellus Systems, Inc. (NON) (S) 79,942 1,899,422 Photronics, Inc. (NON) 36,100 440,059 Shipping (2.4%) Accuride Corp. (NON) 324,747 2,036,164 Arkansas Best Corp. (S) 68,570 2,111,270 Con-way, Inc. 5,020 244,424 General Maritime Corp. (S) 5,280 131,155 Overseas Shipholding Group (S) 237,660 15,500,185 Wabash National Corp. 6,523 59,946 Software (2.4%) BMC Software, Inc. (NON) 111,000 3,556,440 Citrix Systems, Inc. (NON) 94,957 3,287,411 McAfee, Inc. (NON) 2,300 77,418 MicroStrategy, Inc. (NON) (S) 179,767 13,108,610 Red Hat, Inc. (NON) 8,927 166,756 TIBCO Software, Inc. (NON) 22,000 163,680 Websense, Inc. (NON) (S) 17,072 349,976 Staffing (0.3%) Administaff, Inc. 39,200 1,176,392 Heidrick & Struggles International, Inc. 54,474 1,496,946 Technology (0.2%) Amkor Technologies, Inc. (NON) 191,300 1,461,532 CACI International, Inc. Class A (NON) 3,540 154,309 Technology Services (2.8%) Acxiom Corp. 323,800 3,435,518 Asiainfo Holdings, Inc. (China) (NON) 171,993 1,506,659 Blue Coat Systems, Inc. (NON) 52,100 1,399,927 COMSYS IT Partners, Inc. (NON) 168,389 1,810,182 CSG Systems International, Inc. (NON) (S) 70,900 904,684 Factset Research Systems, Inc. (S) 63,845 3,570,851 Fair Isaac Corp. 6,079 155,015 Global Payments, Inc. 8,869 331,701 Global Sources, Ltd. (Bermuda) (NON) (S) 63,910 846,808 Harris Interactive, Inc. (NON) 59,045 187,173 SonicWall, Inc. (NON) 161,406 1,417,145 United Online, Inc. 742,382 8,292,407 Telecommunications (3.0%) ADTRAN, Inc. 141,310 2,940,661 CenturyTel, Inc. 352,100 12,996,011 j2 Global Communications, Inc. (NON) (S) 288,181 6,314,046 NeuStar, Inc. Class A (NON) (S) 6,880 204,405 Premiere Global Services, Inc. (NON) 14,009 170,770 Syniverse Holdings, Inc. (NON) 12,611 199,128 USA Mobility, Inc. (NON) 176,700 2,122,167 Textiles (0.2%) Jones Apparel Group, Inc. 10,575 177,660 Kellwood Co. 6,964 139,141 Maidenform Brands, Inc. (NON) 107,200 1,329,280 Tire & Rubber (%) Cooper Tire & Rubber 16,700 Tobacco (0.3%) Alliance One International, Inc. (NON) 199,010 750,268 Universal Corp. 42,433 2,113,588 Toys (2.0%) Hasbro, Inc. (S) 605,882 15,734,756 Jakks Pacific, Inc. (NON) 34,436 811,312 RC2 Corp. (NON) 3,100 58,218 Transportation (%) Hornbeck Offshore Services, Inc. (NON) (S) 10,000 Transportation Services (0.3%) HUB Group, Inc. Class A (NON) (S) 81,554 2,375,668 Pacer International, Inc. 16,898 289,463 Trucks & Parts (1.7%) Autoliv, Inc. (Sweden) 281,295 14,050,685 Standard Motor Products, Inc. (S) 60,938 503,348 Total common stocks (cost $844,913,546) SHORT-TERM INVESTMENTS (23.8%)(a) Principal amount/shares Value Short-term investments held as collateral for loaned securities with yields ranging from 2.60% to 5.25% and due dates ranging from February 1, 2008 to March 24, 2008 (d) $162,617,213 $162,382,726 Putnam Prime Money Market Fund (e) 39,266,865 39,266,865 Total short-term investments (cost $201,649,591) TOTAL INVESTMENTS Total investments (cost $1,046,563,137) (b) FUTURES CONTRACTS OUTSTANDING at 1/31/08 (Unaudited) Unrealized Number of Expiration appreciation contracts Value date (depreciation) Russell 2000 Index Mini (Long) 253 $18,089,500 Mar-08 $26,963 S&P Mid Cap 400 Index E-Mini (Long) 143 11,531,520 Mar-08 9,795 S&P 500 Index (Long) 11 3,793,900 Mar-08 (102,841) Total $(66,083) (a) Percentages indicated are based on net assets of $846,667,379 . (b) The aggregate identified cost on a tax basis is $1,047,093,052, resulting in gross unrealized appreciation and depreciation of $82,272,601 and $119,987,537, respectively, or net unrealized depreciation of $37,714,936. (NON) Non-income-producing security. (SEG) A portion of these securities were pledged and segregated with the custodian to cover margin requirements for futures contracts at January 31, 2008. (d) The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. At January 31, 2008, the value of securities loaned amounted to $156,784,663. Certain of these securities were sold prior to period-end. The fund received cash collateral of $162,382,726 which is pooled with collateral of other Putnam funds into 51 issues of short-term investments. (e) The fund invests in Putnam Prime Money Market Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, a wholly-owned subsidiary of Putnam, LLC. Investments in Putnam Prime Money Market Fund are valued at its closing net asset value each business day. Management fees paid by the fund are reduced by an amount equal to the management fees paid by Putnam Prime Money Market Fund with respect to assets invested by the fund in Putnam Prime Money Market Fund. Income distributions earned by the fund totaled $993,897 for the period ended January 31, 2008. During the period ended January 31, 2008, cost of purchases and proceeds of sales of investments in Putnam Prime Money Market Fund aggregated $181,259,060 and $159,154,748, respectively. (R) Real Estate Investment Trust. (S) Securities on loan, in part or in entirety, at January 31, 2008. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At January 31, 2008, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Certain investments, including certain restricted securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. Futures and options contracts The fund may use futures and options contracts to hedge against changes in the values of securities the fund owns or expects to purchase, or for other investment purposes. The fund may also write options on swaps or securities it owns or in which it may invest to increase its current returns. The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, or if the counterparty to the contract is unable to perform. Risks may exceed amounts recognized on the statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Futures and written option contracts outstanding at period end, if any, are listed after the funds portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Investment Funds By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: March 31, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: March 31, 2008 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: March 31, 2008 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Investment Funds Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: April 30, 2008 Date of reporting period: January 31, 2008 Item 1. Schedule of Investments: Putnam Mid Cap Value Fund The fund's portfolio 1/31/08 (Unaudited) COMMON STOCKS (98.0%)(a) Shares Value Aerospace and Defense (2.0%) L-3 Communications Holdings, Inc. 141,600 Banking (5.0%) Capitol Federal Financial 272,600 8,804,980 City National Corp. 88,000 5,005,440 Colonial Bancgroup, Inc. 59,900 940,430 First Citizens BancShares, Inc. Class A 66,500 9,066,610 TCF Financial Corp. 424,900 9,029,125 Washington Mutual, Inc. 300,400 5,983,968 Building Materials (2.3%) Stanley Works (The) (S) 351,100 Chemicals (1.5%) Celanese Corp. Ser. A 148,800 5,532,384 Cytec Industries, Inc. 114,200 6,464,862 Commercial and Consumer Services (1.4%) URS Corp. (NON) 243,400 Construction (0.2%) USG Corp. (NON) (S) 53,300 Consumer Goods (4.4%) Alberto-Culver Co. 439,895 11,784,787 Clorox Co. (S) 158,600 9,725,352 Newell Rubbermaid, Inc. 542,600 13,087,512 Electric Utilities (3.3%) Ameren Corp. 37,600 1,684,856 Edison International 192,500 10,040,800 PG&E Corp. 113,700 4,666,248 Progress Energy, Inc. 77,780 3,513,323 Wisconsin Energy Corp. 134,000 6,101,020 Electrical Equipment (1.8%) WESCO International, Inc. (NON) (S) 337,600 Electronics (5.1%) Amphenol Corp. Class A 364,800 14,570,112 Avnet, Inc. (NON) 339,800 12,100,278 General Cable Corp. (NON) (S) 232,800 13,504,728 Energy (2.1%) Grant Prideco, Inc. (NON) (S) 105,900 5,271,702 National-Oilwell Varco, Inc. (NON) (S) 183,500 11,052,205 Financial (0.6%) Assurant, Inc. 69,300 Food (1.0%) McCormick & Co., Inc. 233,000 Health Care Services (9.2%) AmerisourceBergen Corp. 283,000 13,201,950 Coventry Health Care, Inc. (NON) 164,900 9,330,042 DaVita, Inc. (NON) 134,500 7,175,575 Lincare Holdings, Inc. (NON) (S) 445,600 14,887,496 Omnicare, Inc. (S) 352,530 7,805,014 Pediatrix Medical Group, Inc. (NON) 288,500 19,643,965 Household Furniture and Appliances (0.9%) Whirlpool Corp. (S) 85,500 Insurance (5.3%) Assured Guaranty, Ltd. (Bermuda) 250,600 5,929,196 Everest Re Group, Ltd. (Barbados) 92,000 9,355,480 Fidelity National Title Group, Inc. Class A 526,600 10,368,754 Progressive Corp. (The) 855,500 15,878,080 Investment Banking/Brokerage (1.4%) Ameriprise Financial, Inc. 81,600 4,513,296 Waddell & Reed Financial, Inc. Class A 195,700 6,493,326 Machinery (4.0%) Joy Global, Inc. 292,800 18,461,040 Kennametal, Inc. 306,000 9,372,780 Terex Corp. (NON) 65,100 3,825,276 Media (2.2%) Interpublic Group of Companies, Inc. (The) (NON) (S) 1,892,600 Metals (3.5%) Steel Dynamics, Inc. (S) 292,900 15,274,735 United States Steel Corp. (S) 117,300 11,977,503 Natural Gas Utilities (2.4%) National Fuel Gas Co. 160,500 6,919,155 Questar Corp. 227,100 11,561,661 Oil & Gas (5.7%) EOG Resources, Inc. (S) 139,800 12,232,500 Frontier Oil Corp. 180,400 6,362,708 Hess Corp. (S) 77,800 7,066,574 Newfield Exploration Co. (NON) (S) 256,200 12,779,256 Sunoco, Inc. 106,800 6,642,960 Pharmaceuticals (1.0%) Sepracor, Inc. (NON) (S) 270,400 Power Producers (1.4%) AES Corp. (The) (NON) 584,800 Real Estate (5.5%) Annaly Mortgage Management, Inc. (R) 1,141,590 22,512,155 Colonial Properties Trust (R) 135,900 3,348,576 DiamondRock Hospitality Co. (R) 491,800 6,467,170 General Growth Properties, Inc. (R) 178,500 6,518,820 HCP, Inc. (R) (S) 145,600 4,427,696 Retail (13.4%) BJ's Wholesale Club, Inc. (NON) (S) 836,200 27,126,328 OfficeMax, Inc. (S) 962,500 23,841,125 Ross Stores, Inc. 408,300 11,901,945 Sally Beauty Holdings, Inc. (NON) 1,514,195 12,355,831 Supervalu, Inc. 420,800 12,649,248 Timberland Co. (The) Class A (NON) (S) 1,048,600 17,207,526 Schools (1.3%) Apollo Group, Inc. Class A (NON) (S) 75,300 6,004,422 Career Education Corp. (NON) 197,000 4,282,780 Semiconductor (1.7%) Atmel Corp. (NON) 4,245,800 Shipping (1.9%) Con-way, Inc. 309,780 Software (5.4%) McAfee, Inc. (NON) 684,920 23,054,407 Parametric Technology Corp. (NON) 1,188,600 19,552,470 Technology Services (1.1%) Computer Sciences Corp. (NON) 210,900 Total common stocks (cost $730,522,643) SHORT-TERM INVESTMENTS (22.1%)(a) Principal amount/shares Value Short-term investments held as collateral for loaned securities with yields ranging from 2.60% to 5.25% and due dates ranging from February 1, 2008 to March 24, 2008 (d) 153,078,168 $152,857,436 Putnam Prime Money Market Fund (e) $20,738,417 20,738,417 Total short-term investments (cost $173,595,853) TOTAL INVESTMENTS Total investments (cost $904,118,496)(b) NOTES (a) Percentages indicated are based on net assets of $784,966,549 . (b) The aggregate identified cost on a tax basis is $904,503,209, resulting in gross unrealized appreciation and depreciation of $118,317,383 and $79,612,164, respectively, or net unrealized appreciation of $38,705,219. (NON) Non-income-producing security. (d) The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. At January 31, 2008, the value of securities loaned amounted to $147,363,854. The fund received cash collateral of $152,857,436 which is pooled with collateral of other Putnam funds into 51 issues of short-term investments. (e) The fund invests in Putnam Prime Money Market Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, a wholly-owned subsidiary of Putnam, LLC. Investments in Putnam Prime Money Market Fund are valued at its closing net asset value each business day. Management fees paid by the fund are reduced by an amount equal to the management fees paid by Putnam Prime Money Market Fund with respect to assets invested by the fund in Putnam Prime Money Market Fund. Income distributions earned by the fund totaled $1,020,145 for the period ended January 31, 2008. During the period ended January 31, 2008, cost of purchases and proceeds of sales of investments in Putnam Prime Money Market Fund aggregated $285,530,288 and $306,662,311, respectively. (R) Real Estate Investment Trust. (S) Securities on loan, in part or in entirety, at January 31, 2008. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Certain investments, including certain restricted securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Investment Funds By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: March 31, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: March 31, 2008 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: March 31, 2008
